DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 22, 2021 has been entered. Claims 1-12, and 15-17 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection, and 35 USC 112(a) and 35 USC 112(b) rejections previously set forth in the Non-Final Office Action mailed November 20, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Murello (DE 202006001450, hereinafter referred to as "Murello") in view of Rush (US 20070094911A1, hereinafter referred to as "Rush", and further in view of Hansen et al (US 7841122, hereinafter referred to as "Hansen").
Regarding claim 1, Murello discloses a system for bipod firearm support for a firearm (Figs 1 and 2, bipod 4 for firearm/weapon 1) comprising a coupler for coupling at least one leg to a firearm (Figs 2 and 3,  swiveling body 5 and swiveling rest mechanism 10 combined is “coupler” coupling leg element 8 to firearm/weapon 1);
However, Murello fails to disclose wherein said at least one leg comprises an upstream end and a downstream end separated by flexible joint; a lock which couples with said flexible joint; wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing;
However, Rush teaches wherein said at least one leg (Figs 1 and 2, leg  40) comprises an upstream end (Fig. one section of leg 40 adjacent to support base 44) and a downstream end (Figs 1 and 2, collapsible leg (section) 40a, 40b) separated by flexible joint (Figs 2 and 3, elastic member or cord 64); ]
It would have been obvious to modify Murello by Rush based on rationales described or taught by Rush, including the following: (a) advantage of having shortened collapsible leg sections that allows packing to be occupying smaller space when stowed as shown in Fig. 7, and (b) in paragraph [0049] for collapsible leg sections joined by elastic members 64 biasing the leg sections to provide a solid support but with high flexibility of freedom of movement so as to be moved to track a moving object while supporting a firearm.  Meanwhile the adoption of Rush does not interfere with the intended purpose and principle of operation of Murello, since modified Murello in view of Rush would be sufficiently to perform function as a firearm bipod support. 
However Murello in view of Rush fails to teach wherein a lock which couples with said flexible joint; wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing;  However, in the same field of endeavor of spring-loaded leg support bipod assembly for rifles, Hansen teaches a lock which couples with said flexible joint; (Hansen: lock/adapter 22 couples with flexible joint/ spring 30, Figs 2A, 2B and Fig. 3, spring 30 is retained and adhered in blind bore 28 defined in adapter 22 using adhesive, col. 3, lines 1-4) wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing (spring 30 is compressed and prevented from flexing when adaptable support assembly 10 including adapter 22 is rotated until opposing end portions of pin P reach and engage closed end portion of keyways 32, 34 as shown in Fig. 4, col. 3, lines 28- to a flexible position wherein said lock does not prevent said flexible joint from flexing (Fig. 2A, leg L can be removed when spring 30 is at a flexible position as the pin P is guided through blind bore 28 along keyway such that pin P no longer act with adapter 22 to exert compression force on spring 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using Hansen because Hansen teaches of an adaptable leg support assembly that allows for improved capability of added interchangeability of different removable feet configured for different ground contact characteristics, of which Murello does not have.  For example, without having proper feet mounted to the bipod, a particular ground surface that is a very soft sandy surface may cause slipping. 
In addition, Murello teaches a hinge which couples to said coupler (see annotated figure A below), and wherein said coupler comprises an anchor (see annotated figure A below, detent nose 21 (anchor)), and wherein said hinge comprises two anchor points which engage with the anchor (see annotated figure A below, anchor is engaged at anchor point 24 when in vertical position as shown) and wherein said at least two anchor points comprise indentations in the hinge (see annotated figure A below and Fig. 5 showing the indentations corresponding to 24 and 25), wherein the at least two anchor points comprise an upper anchor point and a lower anchor point (see annotated figure A below), wherein said at least one leg is in a first retracted orientation when said upper anchor point is engaged with the anchor ([0030]: leg element 8 is in rest position when anchor 21 is engaged with recess 25), and wherein the at least one leg is in a second extended orientation when said lower anchor point is engaged with the anchor (see annotated figure A below, [0030] describes of the anchor 21 engaged with the recess 24 when in supporting position).
Annotated Figure A of Fig. 4 of Murello

    PNG
    media_image1.png
    740
    745
    media_image1.png
    Greyscale

Regarding claim 2, Murello as modified by Rush fails to teach wherein said flexible joint comprises a coil. However, Hansen teaches wherein said flexible joint comprises a coil (Hansen: flexible joint/ spring 30 is a coil spring, Figs 2A, 2B and Fig. 3).  It would have been obvious to substitute the elastic member or cord 64 of Murello or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.  

Regarding claim 3, Murello discloses the bipod mount comprising a hinge (Figs 1-3, bipod 4, hinge element 11) whereby said at least one leg rotate relative to said coupler (Fig. 4, leg element 8 rotated in direction S, relative to swiveling body 5 and swiveling rest mechanism 10).

Regarding claim 4, Murello discloses further comprising a fixed hinge point ([see annotated figure B below) which allows rotation of said hinge relative to said coupler (   Fig. 4, rotation angle S, see also annotated figure A).







Annotated figure B

    PNG
    media_image2.png
    601
    579
    media_image2.png
    Greyscale

Regarding claim 5, Murello fails to disclose of said fixed hinge point comprises a bolt.  However, Hansen teaches of having hinge bolts located at upper end of each leg, col. 3, lines 19-21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using Hansen because Hansen teaches of extra hinge component, i.e. hinge bolt, beyond that of a hinge pin.  Furthermore, adaptable leg support assembly of Hansen allows for improved capability of added interchangeability of different removable feet configured for different ground contact characteristics, of which Murello does not teach.

Regarding claim 7, Murello as modified by Rush fails to disclose wherein said lock is moveable along said leg, and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or not in the rigid position.  However, Hansen teaches wherein said lock (adapter 22) is moveable along said leg (adapter 22 is moveable along leg L as shown by Figs 2A and 2B), and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or not in the rigid position (elongated spring 30 and compressed spring 30 for the flexible joint of Figs 2A and 2B, and the relative movement of the adapter 22 with respect to the elongated/compressed spring 30 as caused by rotational and translational movements of leg L shown by arrowed lines in Figs 2A and 2B determines whether leg L is in locked/rigid position of Fig. 4 versus removed foot / not in rigid position of Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using the adapter and flexible joint taught by Hansen because Hansen teaches of an adaptable leg support assembly that allows for improved capability of added interchangeability of different removable feet configured for different ground contact characteristics.

Regarding claim 8, Murello as modified by Rush fails to disclose wherein said lock surrounds the flexible joint when in the rigid position, and wherein said lock does not surround the flexible joint when not in the rigid position.  However, Hansen teaches wherein said lock surrounds the flexible joint when in the rigid position (lock/ adapter 22 ), and wherein said lock does not surround the flexible joint when not in the rigid position (lock/adapter 22, Fig. 2A, does not surround internal spring S in leg L).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using Hansen because the internal spring in the leg of Hansen can be compatibly adapted for use alongside with the coil spring 23 of modified Murello. In addition, the adapter and inner spring of Hansen offer added interchangeability of different removable feet.

Regarding claim 9, Murello as modified by Rush fails to disclose wherein said lock comprises a hollow piece which completely receives said flexible joint when in said rigid position, wherein said at least one leg is coupled to a locking pin which secures said leg in said rigid and said flexible positions.  However, Hansen teaches wherein said lock comprises a hollow member (blind bore 28, Figs 2A, 3, 5) which completely receives said flexible joint when in said rigid position (when the pin reach the end position of keyway 34 as shown in Fig. 4, flexible joint / spring 30 or inner spring S is completely received in blind bore 28 in Fig. 2B), wherein said at least one leg is coupled to a locking pin (leg L is directly coupled to pin P, Fig. 2A) which secures said leg in said rigid and said flexible positions (leg L and pin, Figs 2A and 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to using Hansen because the adapter and hollow member of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Murello does not teach.

Regarding claim 10, Murello as modified by Rush fails to disclose further comprising a housing located within said lock, wherein said housing comprises an upstream locking opening and a downstream locking opening, wherein said upstream locking opening engages said locking pin when the at least one leg is in the rigid position, and wherein said downstream locking opening engages said locking pin when the at least one leg is in the flexible position.  However, Hansen teaches further comprising a housing located within said lock (cylindrical main body of the adapter 22 described as being machined from T6 aluminum is interpreted as being housing located with adapter 22, col. 2, lines 62-67), wherein said housing comprises an upstream locking opening (closed end portion of keyway 34 in Fig. 4 at which the pin P engages) and a downstream locking opening (keyway 32 at leg receiving portion 24), wherein said upstream locking opening (closed end portion of keyway 34) engages said locking pin (pin P) when the at least one leg is in the rigid position (leg L, Figs 2B and 4), and wherein said downstream locking opening (keyway 32 at leg receiving portion 24) engages said locking pin (pin P of leg L) when the at least one leg is in the flexible position (leg L in Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using Hansen because the adapter with locking openings of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Murello does not teach.

Regarding claim 11, Murello as modified by Rush fails to disclose said upstream locking opening and said downstream openings are located on opposing sides of said housing and each comprise an indentation, and wherein the openings are connected via a channel, and wherein said locking pin is manipulated to travel through said channel to engage either said upstream locking opening or said downstream locking opening.   However, Hansen teaches said upstream locking opening (closed end portion of keyway 34) and said downstream openings (keyway 32 at leg receiving portion 24) are located on opposing sides of said housing (under broadest reasonable interpretation standard for claim interpretation, “opposing sides” means that closed end portion of keyway 34 is disposed facing front of the page in Fig. 4 while, keyway 32 as shown in Fig. 3 at the opposing side of 34, would be facing back of the page in Fig. 4;  alternatively, second embodiment of Fig. 5 of Hansen has keyways 24’ and 26’ at a directly opposing sides of the cylindrical body of the adapter 22’) and each comprise an indentation (closed end portion of 34), and wherein the openings are connected via a channel (see marked-up partial view of Fig. 3 shown below, alternatively, Fig. 5 also show channel from 24’ to 26’), 

    PNG
    media_image3.png
    784
    837
    media_image3.png
    Greyscale

and wherein said locking pin (pin P of leg L) is manipulated to travel through said channel (pin P is configured to travel from through channel shown above through 32)  to engage either said upstream locking opening or said downstream locking opening (pin P engages 34 at closed end portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello, Rush and Hansen, and to modify using Hansen because the adapter with locking openings of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Murello does not teach.

Regarding claim 12, Murello fails to disclose said leg is rotated to allow said locking pin to engage said upstream locking opening.  However, Hansen teaches said leg is rotated to allow said locking pin to engage said upstream locking opening (pin P is engaged at closed end portion of keyway 34 after the leg L is rotated in Figs 2B and 4; col. 3 line 34). It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 15, Murello discloses said second extended orientation is separated by at least 30 degrees from said first retracted orientation. (Fig. 4 and [0030]: leg element 8 is in rest position when anchor 21 is engaged with recess 25, and the anchor 21 is engaged with the recess 24 when in supporting position, the angle between the leg element 8 going from resting position to supporting position appears to be at least 30 degrees, when anchor is moved from recess 25 to recess 24, and vice versus, as observed in Fig. 4 indicated by rotation direction C).  

Regarding claim 17, Murello discloses wherein said at least one leg comprises two legs (Figs. 2 and 3, two leg elements 8).

Claims 1-5, 7-12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Keng (US 20090038200, hereinafter referred to as "Keng") in view of Hansen et al. (US 7841122, hereinafter referred to as Hansen) and further in view of Delgatty et al. (US 9227687, hereinafter referred to as "Delgatty").
Regarding claim 1, Keng discloses a system for bipod firearm support for a firearm (Fig. 2, rifle 100 supported by bipod support grip assembly 200) comprising a coupler for coupling at least one leg to a firearm (Figs 2-4, mount 260 coupling leg ; wherein said at least one leg (left leg assembly 207) comprises an upstream end (tubular leg 226, Fig. 10 and Figs 12A~12E) and a downstream end (leg extension 228, Fig. 10 and Figs 11A~11D) separated by flexible joint (Fig. 10, leg spring 232, [0025] lines 4-7, [0035], leg extension 228 is biased distally by leg spring 232, [0036]).  
However, Keng fails to disclose a lock which couples with said flexible joint; wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing.  However, in the same field of endeavor of spring-loaded leg support bipod assembly for rifles, Hansen teaches a lock which couples with said flexible joint; (Hansen: lock/adapter 22 couples with flexible joint/ spring 30, Figs 2A, 2B and Fig. 3, spring 30 is retained and adhered in blind bore 28 defined in adapter 22 using adhesive, col. 3, lines 1-4) wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing (spring 30 is compressed and prevented from flexing when adaptable support assembly 10 including adapter 22 is rotated until opposing end portions of pin P reach and engage closed end portion of keyways 32, 34 as shown in Fig. 4, col. 3, lines 28-40) to a flexible position wherein said lock does not prevent said flexible joint from flexing (Fig. 2A, leg L can be removed when spring 30 is at a flexible position as the pin P is guided through blind bore 28 along keyway such that pin P no longer act with adapter 22 to exert compression force on spring 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and 
Meanwhile, Keng fails to disclose a hinge which couples to said coupler, and wherein said coupler comprises an anchor, and wherein said hinge comprises two anchor points which engage with the anchor and wherein said at least two anchor points comprise indentations in the hinge, wherein the at least two anchor points comprise an upper anchor point and a lower anchor point, wherein said at least one leg is in a first retracted orientation when said upper anchor point is engaged with the anchor, and wherein the at least one leg is in a second extended orientation when said lower anchor point is engaged with the anchor.
However, Keng as modified by Hansen, teach a hinge which couples to said coupler (Keng: Figs 1-4, mount 260 (said coupler) couples leg subassemblies 207, 208; [0027] describes of a mount 260 (coupler) support legs at a hinge point;  Fig. 10 shows hinge pin 203 with clamp member 221 and Fig. 21 shows adapter 303 with pivot pin 308, either of which can be regarded as the hinge, which are connected to a coupler/mount 260), but fails to teach and wherein said coupler comprises an anchor, and wherein said hinge comprises two anchor points which engage with the anchor.  
However, Delgatty discloses and wherein said coupler (arm 14 has a locking mechanism 99, Figs. 3e and 5c) comprises an anchor (locking pin 101, Fig. 8d), and wherein said hinge comprises two anchor points (arm 12 has a pivot hinge bracket 62 and two locking grooves 64a, 64b, Fig. 3e, Fig. 8c) which engage with the anchor (locking pin 101 engage at the two locking grooves 64, col. 13, line 67- col. 14, line 17). Marked-up partial view of Fig. 3e of Delgatty is reproduced below for showing the anchor points:
[AltContent: oval]
    PNG
    media_image4.png
    174
    304
    media_image4.png
    Greyscale


Meanwhile, Keng as modified by Hansen fail to teach “and wherein said at least two anchor points comprise indentations in the hinge, wherein the at least two anchor points comprise an upper anchor point and a lower anchor point, wherein said at least one leg is in a first retracted orientation when said upper anchor point is engaged with the anchor, and wherein the at least one leg is in a second extended orientation when said lower anchor point is engaged with the anchor.”  
However, Delgatty teaches wherein said at least two anchor points (two locking grooves 64a, 64b, Fig. 3e, Fig. 8c) comprise indentations (64a and 64b are indentation structures formed in the pivot hinge bracket 62) in the hinge (62), wherein the at least two anchor points (64a, 64b) comprise an upper anchor point (64b) and a lower anchor point (64a), wherein said at least one leg is in a first retracted orientation when said upper anchor point is engaged with the anchor (col. 14, line 12, 64b, closed/compacted position), and wherein the at least one leg is in a second extended orientation when said lower anchor point is engaged with the anchor (col. 14, lines 10-11, 64a, open/riding position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to further modify by Delgatty because the range of motion for the legs on the bipod mount for Keng as modified by Hansen is only rotatable in a single plane directly perpendicular to extending direction of the firearm. On the other hand, the range of motion that is capable by incorporating Delgatty would be significantly improved by allowing for two independent desired rotation planes for legs, one for each leg, so as to allow for improved positioning/stance of the firearm. In addition, as explained in MPEP 2141.01(a)I, reproduced below: “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the 

Regarding claim 2, Keng discloses wherein said flexible joint comprises a coil (Fig. 10, leg spring 232 is a coil spring, or coil in short).

Regarding claim 3, Keng discloses the bipod mount comprising a hinge (mount 260 support legs at a hinge point, [0027], hinge pin 203 with clamp member/housing 221, Fig. 10, or adapter 303 with pivot pin 308, Fig. 21) whereby said at least one leg rotate relative to said coupler (legs are rotated as from Fig. 1 to Fig. 2 relative to mount 260).

Regarding claim 4, Keng discloses further comprising a fixed hinge point ([0027]: mount 260 support legs at a hinge point) which allows rotation of said hinge relative to said coupler (rotation at hinge point is relative to mount 260, Figs 1 and 2 and [0027], hinge pin 203 and pivot pin 308 enable rotation).

Regarding claim 5, Keng fails to disclose of said fixed hinge point comprises a bolt.  However, Hansen teaches of having hinge bolts located at upper end of each leg, col. 3, lines 19-21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to modify the invention of Keng using Hansen because Hansen teaches of extra hinge component, i.e. hinge bolt, beyond that of a hinge pin.  Furthermore, adaptable leg support assembly of Hansen allows for improved capability of added interchangeability of different removable feet configured for different ground contact characteristics, of which Keng does not teach.

Regarding claim 7, Keng fails to disclose wherein said lock is moveable along said leg, and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or not in the rigid position.  However, Hansen teaches wherein said lock (adapter 22) is moveable along said leg (adapter 22 is moveable along leg L as shown by Figs 2A and 2B), and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or not in the rigid position (elongated spring 30 and compressed spring 30 for the flexible joint of Figs 2A and 2B, and the relative movement of the adapter 22 with respect to the elongated/compressed spring 30 as caused by rotational and translational movements of leg L shown by arrowed lines in Figs 2A and 2B determines whether leg L is in locked/rigid position of Fig. 4 
Regarding claim 8, Keng fails to disclose wherein said lock surrounds the flexible joint when in the rigid position, and wherein said lock does not surround the flexible joint when not in the rigid position.  However, Hansen teaches wherein said lock surrounds the flexible joint when in the rigid position (lock/ adapter 22 surrounds internal spring S in Fig 2B when in rigid position), and wherein said lock does not surround the flexible joint when not in the rigid position (lock/adapter 22, Fig. 2A, does not surround internal spring S in leg L).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to modify the invention of Keng using Hansen because the internal spring in the leg of Hansen can be compatibly adapted for use with the leg spring 232 of Keng. In addition, the adapter and inner spring of Hansen offer added interchangeability of different removable feet.

Regarding claim 9, Keng fails to disclose wherein said lock comprises a hollow piece which completely receives said flexible joint when in said rigid position, wherein said at least one leg is coupled to a locking pin which secures said leg in said rigid and said flexible positions.  However, Hansen teaches wherein said lock comprises a hollow member (blind bore 28, Figs 2A, 3, 5) which completely receives said flexible joint when in said rigid position (when the pin reach the end position of keyway 34 as shown in Fig. 4, flexible joint / spring 30 or inner spring S is completely received in blind bore 28 in Fig. 2B), wherein said at least one leg is coupled to a locking pin (leg L is directly coupled to pin P, Fig. 2A) which secures said leg in said rigid and said flexible positions (leg L and pin, Figs 2A and 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to modify the invention of Keng using Hansen because the adapter and hollow member of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Keng does not teach.

Regarding claim 10, Keng fails to disclose further comprising a housing located within said lock, wherein said housing comprises an upstream locking opening and a downstream locking opening, wherein said upstream locking opening engages said locking pin when the at least one leg is in the rigid position, and wherein said downstream locking opening engages said locking pin when the at least one leg is in the flexible position.  However, Hansen teaches further comprising a housing located within said lock (cylindrical main body of the adapter 22 described as being machined from T6 aluminum is interpreted as being housing located with adapter 22, col. 2, lines 62-67), wherein said housing comprises an upstream locking opening (closed end portion of keyway 34 in Fig. 4 at which the pin P engages) and a downstream locking opening (keyway 32 at leg receiving portion 24), wherein said upstream locking opening (closed end portion of keyway 34) engages said locking pin (pin P) when the at least one leg is in the rigid position (leg L, Figs 2B and 4), and wherein said downstream locking opening (keyway 32 at leg receiving portion 24) engages said locking pin (pin P of leg L) when the at least one leg is in the flexible position (leg L in Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to modify the invention of Keng using Hansen because the adapter with locking openings of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Keng does not teach.

Regarding claim 11, Keng fails to disclose said upstream locking opening and said downstream openings are located on opposing sides of said housing and each comprise an indentation, and wherein the openings are connected via a channel, and wherein said locking pin is manipulated to travel through said channel to engage either said upstream locking opening or said downstream locking opening.   However, Hansen teaches said upstream locking opening (closed end portion of keyway 34) and said downstream openings (keyway 32 at leg receiving portion 24) are located on opposing sides of said housing (under broadest reasonable interpretation standard for claim interpretation, “opposing sides” means that closed end portion of keyway 34 is disposed facing front of the page in Fig. 4 while, keyway 32 as shown in Fig. 3 at the opposing side of 34, would be facing back of the page in Fig. 4;  alternatively, second embodiment of Fig. 5 of Hansen has keyways 24’ and 26’ at a directly opposing sides of the cylindrical body of the adapter 22’) and each comprise an indentation (closed end portion of 34), and wherein the openings are connected via a channel (see marked-up 

    PNG
    media_image3.png
    784
    837
    media_image3.png
    Greyscale

and wherein said locking pin (pin P of leg L) is manipulated to travel through said channel (pin P is configured to travel from through channel shown above through 32)  to engage either said upstream locking opening or said downstream locking opening (pin P engages 34 at closed end portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Hansen, and to modify the invention of Keng using Hansen because the adapter with locking openings of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Keng does not teach.

Regarding claim 12, Keng fails to disclose said leg is rotated to allow said locking pin to engage said upstream locking opening.  However, Hansen teaches said leg is rotated to allow said locking pin to engage said upstream locking opening (pin P is engaged at closed end portion of keyway 34 after the leg L is rotated in Figs 2B and 4; col. 3 line 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and 

Regarding claim 17, Examiner submits that it is conventional common knowledge that bipod firearm assembly comprises two legs as exhibited by Keng (Figs. 2 and 3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keng (US 20090038200), in view of Hansen et al. (US 7841122), and further in view of Delgatty et al. (US 9227687, hereinafter referred to as "Delgatty"), as applied to claim 1 above, and in further view of Potterfield et al. (US 20120085012, hereinafter referred to as "Potterfield").
Regarding claim 6, Keng, Hansen and Delgatty, singularly or in combination, fails to disclose a biasing mechanism for the bipod firearm support system.  However, in the same field of endeavor of firearm adjustable bipod support, Potterfield teaches the firearm bipod assembly further comprising a biasing mechanism (first spring 258a, second spring 258b, Fig. 2A, biasing member or springs, col. 3, lines 60-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Potterfield, and to modify the invention of Keng using Potterfield because the springs 258a, 258b of Potterfield offers spring return functionality at both the stowed position and support position so as to firmly keep the legs to stay still without extra unintended movement.  In fact, likewise, 
Regarding claim 16, Keng discloses said coupler is coupled to a firearm (Figs 1-3, 260 coupled to rifle 100), wherein said at least one leg is rotatable relative to said firearm from a retracted orientation to an extended orientation (Figs 1 and 2). Keng, Hansen and Delgatty, singularly or in combination, fails to disclose where a majority of said leg is not housed in a housing in either orientations.  However, Potterfield teaches the legs (upper and lower leg portions, both left and right, 252a, 254a, 252b, 254b) are not housed in any housing in any orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Keng and Potterfield, and to modify the invention of Keng using Potterfield because the springs 258a of Potterfield offers spring return functionality at both the stowed position and support position so as to firmly holding the legs to stay still without extra movement.  In fact, likewise, many of the commercially available firearm bipods today have adopted such biasing mechanism feature. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keng (US 20090038200) in view of Hansen et al. (US 7841122); in view of Delgatty et al. (US 9227687), as applied to claim 1 above, in further view of Dotson (US 20080307689).  
Regarding claim 15, Keng in view of Hansen and Delgatty, singularly or in any combination, fail to disclose said second extended orientation is separated by at least 30 degrees from said first retracted orientation. However, Dotson, being in the same field of endeavor of rifle bipod support/mount, expressly teaches of having a retracted . 

Response to Arguments

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. Responding to remarks by applicant in last 6 lines of page 8 and in line 5-13 of page 9, as reproduced herein below:
Passage 1 from page 8:

    PNG
    media_image5.png
    149
    807
    media_image5.png
    Greyscale


Passage 2 from page 9:

    PNG
    media_image6.png
    312
    823
    media_image6.png
    Greyscale


As best understood by Examiner, it appears that applicant is making specific arguments directly against the teaching of Keng (individually) in above passages taken from remarks in response to office action, rather than based on combinations of references of Keng in view of Hansen and further in view of Delgatty, In 35 USC 103 rejections of claims 13 and 14, Examiner submits that the secondary references prior art are Hansen and Delgatty, respectively.  In response to applicant's arguments against the references individually (especially against Keng individually), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, MPEP 2145 recites in part the following: “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually”.  (emphasis added).
In addition, Examiner submit that it is not necessary to provide step-by-step detailed description of combining of specific individual claimed structures and elements taken from each of the prior art references to ensure physically combinable of all the features/elements for rejection under 35 USC 103, as addressed once again in MPEP 2145 which recites in part the following: "Combining the teachings of references does not involve an ability to combine their specific structure”.  Indeed, MPEP 2145 expressly describes in part the following:   "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") (emphasis added in bold).   
In the remarks section at page 9, lines 10-11, applicant made the following argument:
[AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    88
    894
    media_image7.png
    Greyscale


(emphasis by underline added).  In reply, by taking into account of the totality of teachings of Keng in its entirety, including all embodiments and configurations, examiner submits that Keng teaches of a leg extension 228 with a ski foot 234 at one end thereof as shown in Figs 11A~11D, thereby Keng does teach of retracting and extending the legs (by means of the leg extension 228).  According to MPEP 2145, the totality of the prior art must be considered. Therefore, it would be incorrect or inadequate to be limited to just (one particular embodiment showing) only a portion of Keng with the “hand grip” first configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DING Y TAN/Examiner, Art Unit 3632                      

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632